                       1     Matthew Righetti (State Bar No. 121012)
                             RIGHETTI GLUGOSKI, P.C.
                       2     456 Montgomery Street, Suite 1400
                             San Francisco, CA 94104
                       3     Telephone: (415) 983-0900
                             Facsimile: (415) 397-9005
                       4
                             Reuben D. Nathan, Esq. (State Bar No. 208436)
                       5     NATHAN & ASSOCIATES, APC
                             2901 W. Coast Hwy., Suite 200
                       6     Newport Beach, California 92663

                       7     Attorneys For Plaintiff

                       8     ROD M. FLIEGEL, Bar No. 168289
                             rfliegel@littler.com
                       9     ALISON S. HIGHTOWER, Bar No. 112429
                             ahightower@littler.com
                    10       GAL GRESSEL, Bar No. 286312
                             ggressel@littler.com
                    11       LITTLER MENDELSON, P.C.
                             333 Bush Street
                    12       34th Floor
                             San Francisco, CA 94104
                    13       Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                    14
                             Attorneys for Defendant
                    15       HOME POINT FINANCIAL CORPORATION

                    16

                    17                                        UNITED STATES DISTRICT COURT

                    18                                       NORTHERN DISTRICT OF CALIFORNIA

                    19

                    20       BRANDON NORONA, individually and              Case No. 4:17-cv-07205-HSG
                             on behalf of all others similarly situated,
                    21                                                     ORDER CONTINUING MOTION FOR
                                                Plaintiff,                 PRELIMINARY SETTLEMENT
                    22                                                     APPROVAL
                                    v.
                    23
                             HOME POINT FINANCIAL                          Complaint Filed: Dec. 19, 2017
                    24       CORPORATION,                                  First Amended Complaint Filed: March 8, 2018

                    25                          Defendant.

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104   ORDER CONTINUING MOTION FOR
         415.433.1940
                             PRELIMINARY SETTLEMENT APPROVAL
                                                                                              CASE NO. 4:17-CV-07205-HSG
                       1            Pursuant to the Stipulation of counsel, and good cause appearing,

                       2            IT IS ORDERED that the deadline to file the Motion for Preliminary Approval of

                       3     Class/Collective Settlement is extended to November 1, 2018, and the hearing on the motion shall be

                       4     continued to December 6, 2018 at 2:00 p.m.

                       5

                       6
                             DATED: October 18, 2018                      ___________________________________________
                       7                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                              UNITED STATES DISTRICT JUDGE
                       8

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                             ORDER CONTINUING MOTION FOR
   San Francisco, CA 94104
         415.433.1940                                                       2.                  CASE NO. 4:17-CV-07205-HSG
                             PRELIMINARY SETTLEMENT APPROVAL
